Citation Nr: 0208016	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
November 1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that reclassified the 
veteran's bilateral pes planus with residuals of trench foot, 
rated as 10 percent disabling, to bilateral pes planus, right 
trench foot, and left trench foot, and assigned a separate 
10 percent evaluation for each of the 3 conditions.  In 
January 2001, the Board remanded the case to the RO for 
additional development.

An October 2001 RO rating decision increased the evaluations 
for the right and left trench foot conditions from 10 to 
30 percent.  The 30 percent evaluation assigned for each of 
those conditions is the maximum schedular rating authorized 
under VA regulations.  Hence, those issues are no longer for 
appellate consideration.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The bilateral pes planus is manifested primarily by X-ray 
findings of mild pes planus and pain on use of the feet that 
produce no more than moderate functional impairment; marked 
deformity and swelling of the feet on use are not found.


CONCLUSION OF LAW

The criteria for a higher rating for bilateral pes planus are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Code 5276 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for bilateral pes 
planus, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the bilateral pes planus.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In a February 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  In correspondence dated in December 
2001, the veteran notified the RO that he had no additional 
evidence to submit and requested the transfer of his case to 
the Board.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from September 1940 to 
November 1945.

An April 1946 RO rating decision granted service connection 
for bilateral pes planus with residuals of trench foot.  A 
zero percent evaluation was assigned for that condition, 
effective from November 1945.

A September 1996 RO rating decision, pursuant to an August 
1996 Board decision, increased the evaluation for the 
bilateral pes planus with residuals of trench foot from zero 
to 10 percent.  The 10 percent rating remained unchanged 
until the March 1999 RO rating decision that assigned a 
separate 10 percent evaluation for the bilateral pes planus 
and separate evaluations for right trench foot and left 
trench foot as noted in the introduction section of this 
decision.

VA medical records show that the veteran has been treated and 
evaluated for foot problems from 1997 to the present time.  
The more salient medical reports are discussed below.

The veteran underwent a VA medical examination in January 
1999.  He gave a history of frozen feet in Germany during 
World War II.   There was fungus infection of the soles of 
the feet.  There was fungus infection in 5 nails of the right 
foot and 3 nails of the left foot.  There was numbness on the 
medial aspect of the right foot.  He had difficulty standing.  
There was pain and stiffness in the joints affected by cold 
injuries.  Range of motion was normal except for straight leg 
raising on the right.  X-rays of the right foot showed 
degenerative changes of the 2nd through 5th DIP (distal 
interphalangeal) joints and of the first MTP (metatarsal 
phalangeal) joint with hallux valgus.  There was a plantar 
calcaneal spur and some degenerative spurring at the 
talonavicular joint and mild pes planus.  X-rays of the left 
foot revealed a prominent hallux valgus deformity, Achilles 
and plantar calcaneal spurs, and mild pes planus.  The 
diagnoses included bilateral pes planus, bilateral hallux 
valgum, residuals of cold injury with fungus infection of the 
toenails, bilateral trench foot, diabetes mellitus, foot drop 
of the right foot, low back pain with severe degenerative 
disc disease of L1-2 and L5-S1, bilateral heel spur, and 
degenerative arthritis of joints of the right foot.

The veteran testified at a video conference before the 
undersigned in December 2000.  His testimony was to the 
effect that he had various problems with his feet, including 
pain, fungal infection, nail disturbances, discoloration of 
nails, and difficulty standing.

The veteran underwent a VA medical examination in August 
2001.  Examination of the right foot revealed all 5 toes had 
fungus infection and were splintering on the distal aspects 
of each toenail.  There was a large bunion and the great toe 
deviated laterally.  The bunion was erythemous.  The plantar 
surfaces of the feet were scaling as with dermatophytosis.  
Dorsiflexion of the ankle was limited by 3 degrees and 
plantar flexion was to 40 degrees.  He had no hair on his 
feet and no hair up the mid-leg area probably secondary to 
frostbite.  Examination of the left foot revealed 5 toes with 
splintering at the distal area of the toenails indicating 
fungus infection of the toenails.  The plantar surface was 
erythematous.  There was scaling indicating dermatophytosis 
of the foot.  There was a large bunion of the left foot.  The 
dorsiflexion of the ankle was limited by 10 degrees and 
plantar flexion was to 45 degrees.  X-rays of the right foot 
showed degenerative change with heel spurs.  X-rays of the 
left foot revealed degenerative changes and heel spurs.  The 
diagnoses were pes planus of the right foot, pes planus of 
the left foot, residuals of frostbite of the right foot, 
residuals of frostbite of the left foot, dermatophytosis of 
the plantar and marginal skin of the right foot, 
dermatophytosis of the plantar surface and marginal surface 
of the foot, fungus infection of all 5 toenails of the right 
foot, fungus infection of all 5 toenails of the left foot, 
previously diagnosed claw toe deformity of the right foot, 
claw toe deformity of the toes of the left foot, degenerative 
arthritis of various joints of the right foot, degenerative 
arthritis of various joints of the left foot, and heel spurs.

The VA reports of the veteran's treatment shows that he was 
seen primarily for conditions not related to service.  A 
report of his treatment on April 12, 2001, notes that he was 
not able to exercise secondary to pain in his feet and that 
he used a cane to ambulate.  The assessment included 
neuropathic pain, diabetes mellitus type II, and 
hypertension.

A VA report of the veteran's treatment on April 30, 2001 
shows that he had full range of motion of the ankles and 
feet.  The feet were negative for lesions and ulcers.  The 
toe nails were thickened secondary to fungal infection.  
There was decreased sensation to the medial aspect of both 
feet.  The assessments included diabetes mellitus.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  


A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Code 5276.

Statements and testimony are to the effect that he has 
various problems with his feet and that a higher rating 
should be granted for the bilateral pes planus.  The 
objective medical evidence corroborates his statements and 
shows numerous manifestations of foot problems.  Those 
manifestations, however, are mostly due to nonservice-
connected foot conditions or have been considered in the 
evaluation of his service-connected right trench foot and 
left trench foot, and may not be considered in the evaluation 
of the bilateral pes planus.  38 C.F.R. § 4.14 (2001).

After consideration of all the evidence, the Board finds that 
it shows that the bilateral pes planus is manifested 
primarily by pain on use of the feet and X-ray findings of 
mild pes planus that produce no more than moderate functional 
impairment.  The evidence does not show characteristic 
callosities, marked deformity, and swelling of the feet on 
use in order to support the assignment of a 30 percent 
evaluation for the bilateral pes planus under diagnostic code 
5276.

The preponderance of the evidence is against the claim for an 
increased evaluation for the bilateral pes planus, and the 
claim is denied.  The benefit of the doubt doctrine is not 
for application because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

An increased evaluation for bilateral pes planus is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

